Citation Nr: 1704359	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  07-24 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from November 1965 to August 1968.  The Veteran has been awarded the Purple Heart Medal.

This matter was originally on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Pittsburgh, Pennsylvania.  This matter came back to the Board of Veterans' Appeals (Board) in April 2012 on Remand from the United States Court of Appeals for Veterans Claims (Court) regarding a Board decision rendered in October 2011.  In May 2013, the Board remanded the matter for additional development. 

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in his favor, during the entire appeal period, the Veteran's PTSD symptoms have been productive of occupational and social impairment with deficiencies in most areas but not productive of total occupational and social impairment.

2.  Resolving all reasonable doubt in his favor, since January 1, 2010, the Veteran has been unemployable due to service-connected PTSD.



CONCLUSIONS OF LAW

1.  During the entire appeal period, the criteria for 70 percent evaluation for service-connected PTSD, but no higher, have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  Since January 1, 2010, the criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Pursuant to the Board's May 2013 Remand, the RO requested outstanding VA treatment records since November 2010, requested employment information, records, scheduled a VA psychiatric examination and a VA Social and Industrial Survey, readjudicated the claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's May 2013 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in September 2015 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In October 2011, the Board held that an evaluation of 50 percent for PTSD was warranted.  The Veteran appealed the decision to the Court; and in an April 2012 Order, a Joint Motion for Remand (JMR) was granted, and the case was remanded back to the Board.  The parties to the JMR (the Veteran and the Secretary of VA) agreed that the Board needed to clarify the criteria it employed in evaluating and adjudicating the claim. 

The Veteran's PTSD has been rated as 50 percent disabling under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130 , Diagnostic Codes 9411. Pursuant to the rating formula, a 50-percent rating requires occupational and social impairment, but with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.   

A 70 percent rating is warranted for even greater occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as: grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations. Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). 

The Veteran underwent VA examination in August 2006.  At that time, the Veteran had been working as a prison guard for 10 years; he reported that during the prior year, he had approximately 10 unauthorized absences and that three months prior, he had been given administrative counseling regarding his missed work.  The Veteran reported that the majority of his absences were due to stress at work from being "micromanaged."  He did not indicate a loss of productivity or work absence specifically due to mental health symptomatology.  The examiner noted that the Veteran was prescribed psychotropic medication, which had been increased six months prior and included Paroxetine 20 mg and Trazodone 300 mg which the Veteran reported had improved the quality of his sleep significantly and also kept him "low key."  The Veteran also reported attending regular outpatient psychiatry medication management groups and outpatient group therapy on a weekly basis.

On mental status examination, the Veteran presented with adequate grooming and hygiene; he was fully oriented and cooperative through the interview.  The Veteran's mood was mildly restricted in both range and intensity, his affect was mainly dysthymic, and his speech was generally clear and coherent with rational and goal directed thought processes.  He did not express any overt delusional beliefs, report a history of hallucinations, or display evidence of a formal though disorder.  Response latency was slightly delayed, attention and concentration was mildly impaired, and memory for recent and remote events appeared grossly intact.  The Veteran denied suicidal ideation and homicidal ideation or intent.  The Veteran reported nightmares related to combat experience at a frequency of three to four times per week, daytime intrusive memories on nearly a daily basis, and hearing helicopter rotor blades "all the time."  The Veteran reported being quite uncomfortable in crowds and noted that he chose to spend most of his time alone when not at work.  The Veteran also reported some hypervigilance and an exaggerated startle response.  The Veteran reported waking at 4 am, taking a shower and getting coffee on his way to work, working his 6 am to 2 pm shift as a prison guard, and then returning home to either fix his truck or do yard work/housework.  The Veteran stated that he watched television in the evenings and went to bed around 9 pm.  The examiner noted that the Veteran reportedly enjoyed playing golf and hunting.  He was noted to be capable of completing all activities of daily living (ADL) without assistance, and that he had a good understanding of his finances with no history of financial mismanagement.

The Veteran was diagnosed as having PTSD, and a GAF of 60 was assigned.  The examiner noted that the Veteran attributed his relative stability to compliance with psychotropic medication and consistent group therapy attendance.  The examiner noted that the Veteran was employed full time, and that his level of mental health symptomatology did not render him unemployable.  

The Veteran underwent VA examination in January 2011 at which time he did not care about anything anymore.  The Veteran reported thinking about military stuff every day and having intrusive thoughts all during the day.  He stated that he did not have nightmares as much because of his medication.  The Veteran reported that he did not go out at night and that he had a lousy social life and that he stopped going to the club over two years prior and noted that if went to the club, he would just sit by himself and maybe watch television and then go back home.  The Veteran stated that he liked to go to the gun range once in a while, that he went hunting on Thanksgiving with his son, the first day of deer season.  The Veteran reported that he lived on the end of a street, that he had a yard cleared like a perimeter, that he checked his doors and windows at night, and that he had "keep out" signs up because he did not want anyone there.  The Veteran stated that he got along with his neighbors okay but he did not see them often.  The Veteran reported that he did not care about the way he dressed anymore and noted that he was not considering a relationship with anyone because he could not be around anyone, he took things too seriously, and that he just kept low key.

The examiner noted that the Veteran's grooming appeared marginal and slightly neglected but that his hygiene was adequate.  The Veteran reported that he showered every day and liked to keep clean.  He stated that he shaved once in a while if he was going somewhere.  Orientation was good, and the examiner noted that the Veteran was generally alert and responsive in overall activity level but that he was somewhat tense.  The Veteran was noted to be cooperative and attentive but somewhat guarded and detached.  His eye contact was fair, his speech was normal in volume, tone, rhythm, and rate but his content was somewhat underproductive but generally relevant and coherent.  The Veteran's mood appeared to be dysphoric with somewhat restricted affect.  The Veteran reported that his mood was neutral and stated, "I'm here but I'm not really excited about anything."  The Veteran's reported that while he went to bed late at night, he typically slept six to seven hours per night with some sleep continuity disturbance due to urination.  The Veteran reported having dreams or nightmares of his Vietnam experiences approximately two times a week but noted that these had decreased.  The Veteran reported that he had more problems in the daytime than at night.  The Veteran denied suicidal ideation and homicidal ideation, and no hallucinations or delusions were reported or elicited.  The Veteran's though processes generally appeared to be logical and sequential, and no dissociative symptoms were reported.  Insight and judgment appeared to be generally fair.  The examiner noted that other than checking his doors and windows at night, no ritual or obsessive behaviors were reported or observed.  The veteran reported that he continued to drink approximately a six pack of beer per week.  

The Veteran reported that he had a couple of friends that he saw once in a while, that he and three other guys go out once in a while to golf, and that his younger brother stopped by once in a while.  The Veteran noted that he had some Vietnam veteran friends that he saw each week at group.  The examiner noted that socialization was difficult to determine as the Veteran, on one hand, indicated that he was not socializing at all but then reported golfing with friends and hunting on recent occasions.  

The examiner noted that the Veteran's PTSD symptoms overall appeared to be completely stable and appeared to be no worse than those reported in 2006.  The examiner noted that the Veteran reported some improvement in nightmares and that his sleep did not appear to be as impaired as in the past, showing that his medications had been of some benefit.  The examiner noted that although the Veteran reported some distress from fireworks, he does not report any distress from the use of firearms suggesting that he was not having severe reactions to potential reminders of his traumatic stressors.  The examiner noted that the Veteran had no impairment in communication secondary to psychiatric or psychological problems and there was no evidence of psychosis.  

The examiner noted that the Veteran retired in 2009 after working twelve years at his job as a guard, that he handled his own finances with no reported history of financial mismanagement or difficulties.  The examiner stated that the Veteran attended to activities of daily living such as washing bathing and grooming regularly and without prompting.  The examiner found that the Veteran remained employable for psychiatric purposes and noted that he left his previous job voluntarily for retirement.  The examiner noted that there had been no history of impulsive or reckless behaviors and it that his previous alcohol abuse appeared to have improved and he appeared to be drinking significantly less than previous evaluations have documented due to point that this is no longer considered a diagnosable impairment.

The examiner noted that overall results of the evaluation remained consistent with previous evaluations suggesting no significant overall changes in reported symptomatology.  The Veteran was diagnosed as having chronic, mild to moderate PTSD. A GAF of 60 was assigned.  The examiner noted moderate symptoms or moderate difficulty in social or occupational functioning.

A July 2011 letter from the Veteran's treating psychiatrist noted that the Veteran had been in treatment for PTSD since August 11, 1999, had been attending individual and group therapy on a weekly basis, and had been followed by psychiatry every three months.  The psychiatrist noted that the Veteran had trialed a wide range of psychotropic medications with poor response and that at that time, his medications included Paroxetine 20mg at bedtime for anxiety and depression, Prazosin 2mg at bedtime for PTSD nightmares, Trazodone 100mg for chronic insomnia, and  Clonazepam 1mg at bedtime for anxiety and panic symptoms.  The psychiatrist noted that despite aggressive pharmacotherapy, and individual and group therapies, the Veteran continued to exhibit significant anxiety, agitation, depression, sleep disorders and anger issues associated with his combat-related PTSD.  The psychiatrist noted that the Veteran's mood was depressed and guarded with a flattened affect, that he was not motivated, and that he had much difficulty accomplishing any tasks.  The psychiatrist noted that the Veteran reported high levels of anxiety and experienced panic symptoms three to four times per week.  The psychiatrist noted that conversation was restricted and speech was slow and purposeful.  The psychiatrist noted that the Veteran reported a loss of interest in activities, was avoidant of most situations, and was isolated and that this had a negative impact on establishing and maintaining interpersonal relationships.  The psychiatrist noted that the Veteran reported impaired short term memory as evidenced by being unable to recall appointments, names, places and people.  The psychiatrist summarized that the Veteran suffered from chronic PTSD which had significantly impacted his interpersonal and social functioning and that his interpersonal deficits also impaired his ability to seek and maintain gainful employment.

An employability evaluation was conducted in January 2013, by Christopher Woods, Ph.D., Certified Rehabilitation Counsel.  After review of the claims file and two telephone interviews with the Veteran, Dr. Woods stated, 

[The Veteran] indicated to me that he does not sleep well, regularly having interrupted sleep.  He is also anxious concerning whether he will be able to fall asleep and stay asleep.  In his treatment with the VA, his PTSD symptoms that are treated include depression and sleep disturbance in terms of overall lack of sleep.  He is prescribed Trazodone to help with this and also Clonazepam for his restless leg syndrome.  (He has apparently worn holes in his bed sheets from restless leg syndrome).  He is apparently very fatigued during the day based on inadequate sleep time.

In terms of his mental functioning, [the Veteran] indicates that he is moderately limited in terms of understanding and memory such that he cannot consistently remember locations or work like procedures nor can he consistently understand and remember detailed instructions.  He also considers himself moderately limited in his ability to carry out detailed instructions as well as in terms of his ability to sustain an ordinary routine without some input or supervision.  He also indicates that he is not able to be around other people without becoming distracted by their presence.  He indicates that he went out on sick leave and stopped working when he did, as he could no longer tolerate his interaction with the inmates nor his coworkers as well.  The record indicates that this was not a rash nor sudden decision but rather one that followed a history of fading performance in his job and numerous administrative responses by his employer to his failing performance in simply getting to work or getting to work on time or calling in a timely fashion allowing for administrative response when he did call in.

In the context of this assessment I would like to highlight the functional impairments that are critical to consider in terms of unemployability.  [The Veteran] is sleep deprived and feels fatigued all day long and as a result cat naps as he can i.e. he will lie down or close his eyes in a chair.  He experiences frequent interruptions in focus and concentration and he is reportedly unable to maintain focus on tasks for even a two hour period of time.  He more often than not has a depressed mood and with a related loss of mental focus.  He suffers from the inability to complete a typical day without interruptions from psychologically based symptoms.  He is limited in his ability to sustain an ordinary routine even for activities of daily living, let alone working in competitive employment, and this is based on anxiety, hypervigilance, and fatigue.  

...  In summary the medical evidence and findings regarding the symptoms of the veteran's service connected PTSD in combination with the veteran's self reports to me pertaining to his limitations are the basis for my opinion concerning his lack of functional capacity for work.  Concerning his work and educational history, the veteran was in the past able to work as a Corrections Officer.  He states that ultimately he discontinued this employment as he found that he could no longer tolerate being supervised.  He said that the supervision grated on him and he felt that he could no longer satisfy the supervisor's expectations.  In his own words, "I could no longer handle being supervised".  Of course we understand from the record that supervision was increased and formalized as his basic performance in terms of getting to work on time or getting to work at all was deteriorating.  His current daily functioning also demonstrates that he no longer has the ability to maintain daily functioning with consistency, nor concentrate, for at least two hour periods at a minimum, nor maintain regular attendance for work of any kind, due to his service connected condition.  Neither the Veteran's self reports, nor his work and educational history,  nor the medical record taken as whole establish a functional basis that would allow him to obtain or maintain substantially gainful employment, even unskilled employment.  Furthermore, his failed performance in his last job due to fatigue, lateness, and absence in particular, demonstrates his inability to successfully maintain employment.  Therefore, it is at least as likely as not that his service connected PTSD and related impairments of anxiety and sleep deprivation cause marked limits on concentration, persistence, and pace and have rendered him unable to obtain and maintain a substantially gainful occupation dating back to 2004 when his symptoms and functional limitations were identified and recognized in VA assessments. 

The Veteran underwent VA examination in September 2014 at which time the examiner noted that the Veteran was experiencing intrusive memories, distressing dreams, markedly diminished interest or participation in significant activities, irritable behavior and anger outbursts, hypervigilance, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships.  

Mental status examination demonstrated that the Veteran's was casually dressed with good hygiene.  He was alert and oriented, his affect was euthymic, and his speech was within normal limits.  Thought processes were generally logical, sequential, and goal-directed; and no delusional content was elicited.  The Veteran denied symptoms of frank paranoia.  He reported one possible instance of visual hallucination, when he saw his father on the porch after his death.  The examiner noted that this was a one-time occurrence and did not represent a primary psychotic process.  The Veteran denied hallucinations in all modalities.  The Veteran denied any acute memory problems.  The Veteran reported that his mood was "lousy."  Further inquiry revealed irritability.  He denied suicidal or homicidal ideation or intent.  He reported difficulty falling asleep and staying asleep with an average of four to six hours of sleep per night.  The Veteran reported hypervigilance.  He denied crying spells and acute change in appetite, libido, or energy.  The Veteran was noted to be further-oriented.  He enjoyed fishing, golfing, and hunting.  He reported a decrease in golfing as one of the golf group members had been badmouthing him, so he stayed away.  The Veteran stated that he socialized with his family as well as a "few buddies" who were also veterans.  He reported feelings of estrangement ("lonely even when others are there").  The Veteran reported avoiding certain people with whom he had interpersonal difficulties.  He stated that he did not like to go out but then stated that he went to the American Legion three times a week for beers and/or raffles.  The Veteran reported that he sat with his back to the wall in public and noted that he always has his keys in his hand when going from the store to his vehicle.  When specifically asked, he reported nightmares twice per week about military experiences.  The examiner noted that the Veteran reported checking doors and windows for security, and indicated that this was consistent with hypervigilance rather than OCD or mania.  The examiner noted that the Veteran was independent in his ADLs and IADLs.    

The examiner found that the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity.  The examiner found that the Veteran appeared to have symptoms generally consistent with those reported at the time his last examination, in January 2011.  The examiner noted that provider GAFs during the appeal period have ranged between 65 and 70; and the 2006 and 2011 VA examiners both gave a GAF of 60 and noted that this was consistent with GAFs given in VA examinations since 2004.  The examiner stated,

The previous VA C&P examinations are all consistent.  He has been diagnosed with PTSD, mild to moderate.  At times, he has also carried an alcohol use disorder diagnosis (not currently).  Please note that these exams reflect consistent feedback over many years of time and treatment.  In contrast, the January 2013 report from ("the guy who works for my lawyers", per veteran) involved two phone interviews with the veteran for an advocacy examination.  This examination noted various symptoms of PTSD over the years, which are reflected in VA reports and notes.  The veteran himself reported frustrations that seen to the undersigned to be normative regarding his extended work in this field, which in itself has a high turnover rate.  He also had some PTSD symptoms, but, per all of his treatment providers and past VA examiners did not preclude him working.  It is the undersigned's opinion that the weight of the documentation, treatment and veteran's report are consistent with the 2006 and 2011 examinations.  That is, his psychiatric symptoms did not preclude him from working.   

A psychological consultation was conducted in June 2015, by Gregg A. Belle, Ph.D., Licensed Forensic Psychologist.  After review of the claims file and interview of the Veteran, Dr. Belle stated, 

[The Veteran's] behavioral presentation is significant for irritability, depression, flashbacks, startle response, nightmares, anger, social isolation, and suspiciousness/hypervigilance.

Regarding disability rating, in my clinical opinion, an appropriate rating for [the Veteran] from May 2006 to present would be 70% according to the VA disability rating criteria.  During this time, [the Veteran's] occupational and social functioning have been adversely impacted by the above noted psychiatric symptomatology and he has deficiencies in most areas.  Most notable to this 70 % rating is [the Veteran's] propensity towards social isolation and interpersonal difficulties, irritability, hypervigilance, and occupational and social impairment regarding employment and daily functioning (e.g., low motivation to get out of bed to tend to daily activities, avoidance of crowds).  His occupational and social impairment is also considerably deficient in the areas of thinking, judgment, and mood.  

Regarding employability, in my opinion, it is at least likely as not that [the Veteran's] PTSD symptoms have precluded his ability to secure and follow substantially gainful employment dating back to May 2004.  This opinion is consistent with the opinion of Dr. Wood.  Based upon available information and my interview with the client, May 2004 appears to be the timeframe in which [the Veteran's] difficulty being around others and being told what to do adversely affected mental status and occupational functioning.

Although he was able to attend work over the next five years, the adverse mental and emotional impact of his employment further exacerbated his PTSD, ultimately resulting in a subsequent increase rating a few years later.  This opinion is in direct opposition to that of [September 2014 VA examiner].  Moreover, [the VA examiner] made the following statement in support of her opposing view, "... The veteran himself reported frustrations that seem to the undersigned to be normative regarding his extended work in this field which in itself has a high turnover rate.  Having worked in a correctional setting and interacting with correctional staff over the past 15 years, this writer categorically disagrees with this unfounded assertion.  Granted working as a correctional officer is inherently stressful, the level of psychological distress and adverse emotional impact reported by [the Veteran] was far beyond normative and clearly exacerbated his underlying PTSD symptomatology and declining mental functioning.

The Board notes that there is a difference of opinion among the medical professionals.  In deciding the appropriate evaluation for the Veteran's PTSD, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.  

The findings of record indicate that different times during the appeal period, the Veteran's PTSD symptoms matched nearly all of the rating criteria for a 30 percent rating (depressed mood, anxiety, panic attacks, chronic sleep impairment, and mild memory loss); some of the rating criteria for a 50 percent rating (disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships); and some of the rating criteria for a 70 percent rating (impaired impulse control; difficulty in adapting to stressful circumstances). 

On VA examinations in August 2006, January 2011, and September 2014, the Veteran's symptoms were mainly depressed mood, irritable behavior, anger outbursts, mild impairment for attention and concentration, nightmares, daily intrusive memories, hypervigilance, exaggerated startle response, and markedly diminished interest or participation in significant activities.  

The Board notes that although the VA examiner noted no report of hallucinations, the Veteran reported hearing helicopter rotor blades "all the time."  

GAF scores between 55 and 70 have been assigned throughout the appeal period. The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 240 (1995).  According to DSM-IV, a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

The Board notes, however, that at times, the GAF scores assigned appear to be out of sync with the reported severity of the Veteran's PTSD and with the actual PTSD symptoms.  VA treatment records indicate the severity of the Veteran's PTSD to be severe in June 2005, but a GAF of 65 was assigned which are more indicative of mild symptoms.  

The Veteran's treating physician in July 2011 noted that despite aggressive pharmacotherapy and individual and group therapies, he continued to exhibit significant anxiety, panic attacks, agitation, depression, sleep disorders and anger issues.  Dr. Woods noted that the Veteran was sleep deprived, felt fatigued all day long and as a result needed to cat nap; experienced frequent interruptions in focus and concentration; and was unable to maintain focus on tasks for even a two hour period of time.  He also noted that the Veteran suffered from the inability to complete a typical day without interruptions from  psychologically based symptoms.  Dr. Belle noted that the Veteran's daily functioning was considerably deficient in the areas of thinking, judgment, and mood considering his propensity towards social isolation and interpersonal difficulties, irritability, and hypervigilance.  

Although there is medical evidence that characterizes the Veteran's PTSD symptoms as more often mild to moderate and falling within a 30-percent or 50-percent evaluation, the Board believes that this is a case where the positive evidence and the negative evidence are at least in a state of equipoise.  Taking such evidence into account, the Board finds that the Veteran's PTSD has been manifested by symptomatology that resulted in occupational and social impairment, with deficiencies in most areas, such as work, and family relations, judgment, thinking or mood. 

The Board notes that it appears that with the help of medication, Veteran's depressed mood, sleep impairment, irritability and anger have decreased and his participation in social activities has increased.  Despite improvement in the Veteran's PTSD symptoms, the Board finds that during the appeal period, at its worst, the Veteran's PTSD was shown to cause occupational and social impairment with deficiencies in most areas. 

Therefore, by resolving all doubt in favor of the Veteran, the Board finds that the Veteran's symptoms, at their worst, more nearly approximate the criteria for the 70 percent rating.  They, however, never approached the severity contemplated for the 100 percent rating.  As set forth above, the criteria for a 100 percent rating are met when the Veteran experiences total occupational and social impairment, which is clearly not demonstrated in this case.  There has never been any indication of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, intermittent inability to perform activities of daily living, disorientation as to time or place, or memory loss for names of close relative, own occupation or own name. 

Upon consideration of all of the relevant current evidence of record, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas; but not manifested by total occupational and social impairment.

The discussion above reflects that the symptoms of the Veteran's PTSD are contemplated by the applicable rating criteria.  The effects of his disability, including the effects on the Veteran's social and occupational functioning have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

TDIU

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any disabilities that are not service-connected.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  Id. In the present case, the Veteran meets the schedular criteria for a TDIU as the Board has granted a 70 percent rating herein.  The only remaining issue is whether the Veteran is able to secure or follow a substantially gainful occupation as a result of her service-connected disabilities. 

The Veteran's educational background shows he has an Associate's Degree in Criminal Justice.  Prior to service, he worked for a few months at Westinghouse Air Brake doing "mass transit rain and assembly; after discharge, he returned to that company and worked "almost 22 years" until he was laid off due to downsizing.  Afterwards, he worked three jobs - construction during the day, housekeeping on weekends, and at a bar three nights a week.  Subsequently, he accepted a full-time position in housekeeping, but left that position for a job as a corrections officer.  He retired in 2010.  At the September 2014 VA examination, the Veteran reported that he had been feeling "burned out" with working with "180 inmate personalities."  He noted that he had been thinking about retiring for a while.  He noted that the new guards "thought they knew everything," which was frustrating.  He noted, "One day I thought.  I'm 63.  I've got enough time in.  Thursday will be the exact day I have enough time in.  So I decided to do it."  On February 1, 2010, the Veteran reported that he officially retired on January 1, 2010, but had been off work since November 19, 2009.      
  
The August 2006 VA examiner noted that the Veteran was employed full time, and that his level of mental health symptomatology did not render him unemployable.  The January 2011 VA examiner found that the Veteran remained employable for psychiatric purposes and noted that he left his previous job voluntarily for retirement.  The September 2014 VA examiner noted that the previous VA examinations were all consistent - that the Veteran had been diagnosed with PTSD, mild to moderate and that at times, he has also carried an alcohol use disorder diagnosis.  The examiner noted that the previous examinations reflected consistent feedback over many years of time and treatment.  The examiner opined that the Veteran's psychiatric symptoms did not preclude him from working.

In contrast, the Veteran's treating psychiatrist in July 2011 stated that his PTSD significantly impacted his interpersonal and social functioning and that his interpersonal deficits also impaired his ability to seek and maintain gainful employment.  The Veteran's treating psychiatrist noted significant anxiety, agitation, depression, sleep disorders and anger issues as well as impaired short term memory as evidenced by being unable to recall appointments, names, places and people.  

Dr. Woods noted that the Veteran was limited in his ability to sustain an ordinary routine even for activities of daily living, let alone working in competitive employment.  Dr. Woods noted that the Veteran could not consistently remember locations or work-like procedures; consistently understand and remember detailed instructions; or be around other people without becoming distracted by their presence.  Dr. Woods noted that the Veteran no longer had the ability to maintain daily functioning with consistency, nor concentrate, for at least two hour periods at a minimum, nor maintain regular attendance for work of any kind.  Dr. Woods also noted that the Veteran was sleep deprived and felt fatigued all day long and as a result cat-napped.

Dr. Belle stated that it was at least as likely as not that PTSD and related impairments of anxiety and sleep deprivation caused marked limits on concentration, persistence, and pace and had rendered him unable to obtain and maintain a substantially gainful occupation dating back to 2004 when his symptoms and functional limitations were identified and recognized in VA assessments.  He also noted social isolation and interpersonal difficulties, irritability, and hypervigilance.  Dr. Belle noted that the Veteran's failed performance in his last job due to fatigue, lateness, and absence in particular demonstrates his inability to successfully maintain employment.

As noted above, the record indicates that during the appeal period the Veteran worked full time in a correctional facility until November 19, 2009 and retired on January 1, 2010.  The Veteran reported during his initial VA evaluation back in 1999 that his work was fairly stressful and often involved working overtime.  In April 2008, the Veteran reported that he had been working a lot of overtime.  In September 2008, the Veteran reported that he took as much overtime as possible at his request.  In February 2009, the Veteran noted that he found his job mentally exhausting but he had been working some overtime.  

Thus, despite Dr. Belle's opinion that the Veteran has been unable to obtain and maintain a substantially gainful occupation dating back to 2004, the Board cannot find that prior to January 1, 2010, the date that the Veteran retired from his last employment.  

Effective January 1, 2010, however, the Board finds that by resolving all reasonable doubt in the Veteran's favor, his PTSD likely precluded employment.  The Board notes that in July 2009, the Veteran stated that he was not sleeping well due to frequent combat-related nightmares and felt that this was his worst issue at that time.  The Veteran stated that work was a chronic stress but he felt that he could management it until retirement later that year.  

VA treatment records indicate that the Veteran has continued to suffer from disrupted sleep; and although the severity of impaired sleep has waxed and waned over the years and has not always been due to PTSD, it has required continuous medical management.   At that time he retired in January 2010, he was on Paroxetine 20mg x 1.5 daily, Trazodone 100mg x 3 at bedtime, Clonazepam 1mg at bedtime, and Prazosin 2mg.  In May 2010, Trazodone 100mg was decreased to x1 at bedtime due to daytime drowsiness.  In January 2011, the Veteran reported that he typically slept six to seven hours per night with some sleep continuity disturbance due to urination.  In February 2011, the Veteran noted that sleep, appetite and energy were adequate.  In October 2011, the Veteran reported that sleep was fine but he had "weird dreams."  In June 2013, sleep was reportedly adequate.  In September 2013, the Veteran reported that he was having more nightmares.  In January 2014, the Veteran stated that his medications were fine and that he was sleeping well with them and did not find himself ruminating on the war.  In May 2014, the Veteran reported difficulty sleeping for the past few weeks as the anniversary of his being wounded in Vietnam was about two months prior.  In August 2004, the Veteran reported that he was having some increased middle of the night awakenings and trouble sleeping.  At the September 2014 VA examination, the Veteran reported sleeping between four and six hours per night, problems with "restless leg syndrome," difficulty getting comfortable, difficulty regulating temperature, and hypervigilance.

Based on the evidence regarding the impact of the Veteran's PTSD on his ability to work, and considering his educational level and his work, the record supports that his occupational options are severely limited.  Accordingly, the Board finds that the service-connected PTSD has clearly placed significant barriers to the Veteran's obtaining and securing substantially gainful employment and the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD. 

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  In light of the above, the Board resolves all benefit of the doubt in the Veteran's favor and finds that the evidence of record supports the grant of TDIU from January 1, 2010.



ORDER

Entitlement to an evaluation of 70 percent, but no higher, for PTSD is granted subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a TDIU from January 1, 2010, is granted subject to the law and regulations governing the payment of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


